Exhibit 99.1 Empire Resorts Contact: Investor Contact: Charles A. Degliomini Elric Martinez/Jody Burfening VP, Communications & Government Relations Lippert/Heilshorn & Associates, Inc. (845) 807-0001 (212) 838-3777 emartinez@lhai.com FOR IMMEDIATE RELEASE EMPIRE RESORTS, INC. ADOPTS STOCKHOLDER RIGHTS PLAN Las Vegas, NV, March 24, 2008 – Empire Resorts, Inc. (NASDAQ: NYNY) today announced that on March 24, 2008, its Board of Directors adopted a Stockholder Rights Plan. Under the plan, Rights will be distributed as a dividend at the rate of one Right for each share of Empire common stock, par value $.01 per share, held by stockholders of record as of the close of business on April 3, 2008. The Rights Plan is designed to deter coercive takeover tactics, including the accumulation of shares in the open market or through private transactions and to prevent an acquirer from gaining control of Empire without offering a fair and adequate price and terms to all of Empire’s stockholders. The Rights will expire on March 24, 2010. Each Right initially will entitle stockholders to buy one unit of a share of a series of preferred stock for $20.00. The Rights generally will be exercisable only if a person or group acquires beneficial ownership of 20 percent or more of Empire common stock or commences a tender or exchange offer upon consummation of which such person or group would beneficially own 20 percent or more of Empire's common stock. A copy of the Stockholder Rights Plan will be filed shortly with the Securities and Exchange Commission. About Empire Resorts, Inc. Empire Resorts operates the Monticello Gaming & Raceway and is involved in the development of other gaming and non-gaming resort projects in the Catskills.
